PER CURIAM.
The majority of the panel of the Court of Appeals which decided this case correctly concluded that the trial court expressed an opinion on the evidence and thereby violated G.S. 15A-1232. Consequently, the majority opinion of the Court of Appeals awarding the defendant a new trial must be affirmed. It is unnecessary for this Court to consider the other matters discussed in the majority opinion in the Court of Appeals, as they are not likely to arise again during a retrial of this case.
Affirmed.